Citation Nr: 0626025	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for memory loss, to include 
on a secondary basis.

Entitlement to service for a speech disability, to include on 
a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
October 2003 and September 2005, at which times the Board 
remanded the case for further action by the originating 
agency.  

During the course of this appeal, the originating agency 
issued an April 2005 rating decision granting service 
connection for the veteran's pituitary tumors and certain 
disabilities resulting from the tumors.  However, it 
continued to deny service connection for memory loss and 
speech disabilities.



REMAND

In July 2006, subsequent to the March 2006 supplemental 
statement of the case, the veteran's representative submitted 
additional evidence to the Board.  As this evidence is 
pertinent to the veteran's claims and the representative did 
not waive the veteran's right to have this evidence initially 
considered by the originating agency, a remand is required.

In addition, the Board is of the opinion that a VA 
examination is necessary to determine if the veteran 
currently has chronic memory impairment and chronic speech 
impairment, and if so, the etiology of such disorders.  In 
this regard, the Board notes that the veteran contends that 
he continues to experience memory loss and speech due to 
service-connected disabilities.  At a VA examination in 
December 2004, the examiner stated that the veteran's 
symptoms were related to his pituitary tumor, surgery, 
radiation and subsequent stroke; however, the examiner did 
not specify which symptoms the veteran was currently 
manifesting.  

The Board also notes that the veteran has not been provided 
all the notice required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present memory loss and speech 
disability.
	
The veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims folder 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  

The examiner should identify any 
currently present memory and speech 
disorders.  With respect to each disorder 
identified, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not (50 percent or better 
probability) that the disorder is 
etiologically related to service or 
service-connected disability.  The 
rationale for each opinion expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other indicated 
development.  

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


